RECOMMENDED FOR PUBLICATION
                             Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                    File Name: 20a0146p.06

                   UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT



 MARVIN SEALES,                                           ┐
                                 Plaintiff-Appellee,      │
                                                          │
                                                          │
       v.                                                  >        No. 19-1555
                                                          │
                                                          │
 CITY OF DETROIT, MICHIGAN, et al.,                       │
                                         Defendants,      │
                                                          │
 THOMAS ZBERKOT,                                          │
                                                          │
                              Defendant-Appellant.
                                                          │
                                                          ┘

                        Appeal from the United States District Court
                         for the Eastern District of Michigan at Flint.
                   No. 4:12-cv-11679—Gershwin A. Drain, District Judge.

                                   Argued: May 5, 2020

                             Decided and Filed: May 13, 2020

            Before: MERRITT, SUHRHEINRICH, and SUTTON, Circuit Judges.
                               _________________

                                         COUNSEL

ARGUED: Mary Massaron, PLUNKETT COONEY, Bloomfield Hills, Michigan, for
Appellant. Stephanie L. Arndt, FIEGER, FIEGER, KENNEY & HARRINGTON, P.C.,
Southfield, Michigan, for Appellee. ON BRIEF: Mary Massaron, PLUNKETT COONEY,
Bloomfield Hills, Michigan, for Appellant. Stephanie L. Arndt, FIEGER, FIEGER, KENNEY &
HARRINGTON, P.C., Southfield, Michigan, for Appellee.
 No. 19-1555                      Seales v. City of Detroit, et al.                        Page 2


                                       _________________

                                            OPINION
                                       _________________

       SUTTON, Circuit Judge. Police officers meant to arrest Roderick Siner, who goes by the
alias Marvin Seals. They arrested Marvin Seales instead. Fifteen days later, the State realized
the mistake and released Seales. Seales sued Thomas Zberkot (the police officer who arrested
him), the City of Detroit (which held him for the first two days), and Wayne County (which held
him in jail for about thirteen days after that). By the time of trial, only Officer Zberkot remained
in the case, and the jury awarded Seales $3.5 million for wrongful detention under federal and
state law. Because Officer Zberkot handled the case for fewer than three hours and because our
prior decision in this case held as a matter of law that there was probable cause to arrest Seales
given the similarities between him and Seals, we must reverse.

                                                 I.

       Officer Zberkot worked for the Detroit Fugitive Apprehension Team, a task force made
“up of federal, state, and local police departments.” R. 163 at 14. As its name suggests, the unit
handles fugitive arrests. Most of the time, another law enforcement agency gives the team an
outstanding warrant and team members “go and seek that person.” R. 161 at 16. They act more
like government-employed “bounty hunter[s]” than investigators. Id. at 17.

       In January 2012, Sergeant Steven Faith was tasked with arresting “Marvin Seales a/k/a
Roderick Siner.” R. 161 at 17; R.163 at 46, 48. Planning to detain him in a Detroit precinct,
Sergeant Faith asked Officer Zberkot for help because only Detroit police officers (like Zberkot)
can book a suspect in the city.

       The officers met at the location “develop[ed]” for Seales, a food processing plant in
Warren, Michigan. R. 161 at 28. A manager led them to Seales. When the officers tried to
arrest him, Seales responded, “You got the wrong guy.” R. 163 at 81.

       Sergeant Faith handcuffed Seales and drove him to a Detroit precinct. Officer Zberkot
drafted a report describing the arrest and helped Sergeant Faith and another officer prepare
 No. 19-1555                      Seales v. City of Detroit, et al.                         Page 3


Seales’ “detainee input sheet.” Id. at 57–58. Other officers handled the rest of the process.
Officer Zberkot did not fingerprint Seales, search him, take his mugshot, or interrogate him. All
told, Zberkot spent two hours and fifty minutes on Seales’ case.

       Seales told Officer Zberkot “like, 20 times” that he was innocent. Id. at 94. He also
asked Officer Zberkot to check his wallet because it contained identification showing he was not
their man. Officer Zberkot “kind of chuckled” at this idea, reviewed Seales’ wallet, and said
Seales’ identification could be “fake or phony.” Id. at 95.

       Seales spent two nights in the precinct. The following day he went before a judge for
arraignment. The judge called “People of the State of Michigan versus Roderick Siner.” Id. at
158. Asked for his name, Seales said “Marvin Seales.” Id. With this answer, he was sent to the
“end of the line.” Id. When he made it to the front again, Seales figured “I better say, Roderick
Siner, I understand these charges” because he “wasn’t going to get past that point if I didn’t.” Id.

       Authorities transferred Seales to the Wayne County Jail where he stayed for almost two
weeks. Seales filed a grievance with the jail insisting on his innocence. But he also signed a
medical intake form “R. Siner” because “[t]hat was the name I was booked under,” and he
wanted to make sure he could get medical attention if needed. R. 163 at 104. No one at the jail
followed up on his concerns.

       On February 1, 2012, Seales’ ordeal ended. At his preliminary examination, the victim of
the crime told prosecutor that Seales was not the man who shot at him. The prosecutor told the
judge and successfully moved to dismiss the case.

       In April 2012, Seales sued Officer Zberkot under 42 U.S.C. § 1983 for unlawful arrest
and unlawful detention under the Fourth and Fourteenth Amendments and for false arrest, false
imprisonment, and gross negligence under Michigan law. Seales brought similar claims against
Wayne County and Detroit. He did not sue any other officers, whether at the precinct or the jail.

       In 2013, Detroit filed for bankruptcy protection and obtained a stay of the case. In 2015,
the city emerged from bankruptcy and the case resumed. The district court granted the city
summary judgment on all of Seales’ claims. He did not appeal the ruling. As for Wayne
 No. 19-1555                       Seales v. City of Detroit, et al.                         Page 4


County, which held Seales in jail for almost two weeks, the district court granted it summary
judgment on one claim. Seales did not appeal that ruling and eventually voluntarily dismissed
the rest of his claims against the county.

       Officer Zberkot unsuccessfully raised several immunities from suit before the district
court. On appeal, a panel of this court rejected Seales’ Fourth Amendment unlawful arrest claim
as a matter of law due to the similarities between Seales and the true suspect. Seales v. City of
Detroit, 724 F. App’x 356, 361–62 (6th Cir. 2018). But it allowed the federal due process
unlawful detention claim and related state claims to proceed to a jury. Id.

       A jury awarded Seales $3.5 million in compensatory and punitive damages on his federal
and state law claims. Officer Zberkot moved for judgment as a matter of law on all of Seales’
claims. The court denied the motion.

                                                 II.

       We review the district court’s denial of Zberkot’s Civil Rule 50(b) motion for judgment
as a matter of law with fresh eyes. Sykes v. Anderson, 625 F.3d 294, 305 (6th Cir. 2010). That
means we ask the same question the district court did. Viewing the evidence in the light most
favorable to Seales, could reasonable minds “come to but one conclusion” in Officer Zberkot’s
favor? Id.

       Start with Seales’ federal claim. At the outset, we should note that he treats this as a due
process claim, as did our prior panel decision in this case and as did an earlier decision of ours.
See Gray v. Cuyahoga Cty. Sheriff’s Dep’t, 150 F.3d 579, 582 (6th Cir. 1998). That is not the
only way to think about such claims. See Russo v. City of Bridgeport, 479 F.3d 196, 208 (2d Cir.
2007) (treating unlawful detention claim as a Fourth Amendment claim). But because both
parties and all of the courts to look at this claim have treated it as a due process claim, we will do
the same.

       If the State detains a person “in the face of repeated protests of innocence,” the detention
may “deprive the accused of liberty . . . without due process of law” depending “on what
procedures the State affords defendants following arrest and prior to [a] trial.”           Baker v.
 No. 19-1555                        Seales v. City of Detroit, et al.                       Page 5


McCollan, 443 U.S. 137, 145 (1979). Not all wrongful detentions violate due process, however.
“The Constitution does not guarantee that only the guilty will be arrested.” Id. In Baker, a
sheriff’s department erroneously detained “Linnie McCollan” instead of “Leonard McCollan” for
“three days over a New Year’s weekend.” Id. at 140–41, 145. That brief period, the Court
explained, “does not and could not amount to” a due process violation. Id. at 145.

          The “reasonable division of functions between law enforcement officers, committing
magistrates, and judicial officers” means that officers are not obliged to investigate each claim of
innocence during the short period they detain suspects. Id. at 145–46. An officer “maintaining
custody of the accused” is not required “to perform an error-free investigation” of mistaken
identity claims. Id. at 146. “The ultimate determination of such claims of innocence is placed in
the hands of the judge and the jury.” Id. Our decision in Gray explained that a plaintiff must
prove that his jailers “acted with something akin to deliberate indifference in failing to ascertain”
that the person in custody is not the person wanted on the warrant. Gray, 150 F.3d at 583.

          Measured by these principles, a reasonable jury had just one option in this case: to find
that Officer Zberkot did not violate Seales’ right to due process. The key problem is that our
prior decision rejected the false-arrest claim against Officer Zberkot as a matter of law, meaning
we must start with the assumption that probable cause existed to arrest Seales and detain him.
Seales, 724 F. App’x at 361–62.

          That assumption creates insurmountable problems for this unlawful detention claim. One
is that Officer Zberkot, as an arresting officer, had little more to do with Seales’ detention.
That’s when the rest of the criminal process took over. He did not fingerprint Seales, interrogate
him, or for that matter stay at the prison where he could hear complaints about his innocence. He
spent less than three hours on the case, nearly all of it involved in doing the one thing our prior
panel made clear he was not liable for: initially detaining Seales through execution of the arrest
warrant. Seales offers no good explanation why Officer Zberkot bears responsibility for his
detention for the next two days or for his time in the county jail for thirteen days after that.
Seales did not communicate with Officer Zberkot again, and neither did his jailers during that
period.
 No. 19-1555                       Seales v. City of Detroit, et al.                      Page 6


       There is another problem too. Seales had the opportunity to speak with a judge within
forty-eight hours of his initial arrest and decided to say that his name was “Roderick Siner.”
R. 163 at 157–58. He went down the same road early in the jail process by saying, again, that he
was Rodrick Siner in filling out the paperwork. Whatever his explanations for offering this alias,
they can’t be laid at the feet of Officer Zberkot. The officer had nothing to do with the
sequencing of cases in court that day, and he had nothing to do with providing medical care to
detainees. None of this remotely suggests that Officer Zberkot denied Seales due process by
unlawfully detaining him under the Fourteenth Amendment.

       By our lights, Seales sued the wrong person. Officer Zberkot merely helped to arrest
Seales and initiated the booking procedures, all legitimately under the Fourth Amendment. He
wasn’t Seales’ jailor. Seales admits that other officers at the precinct had the responsibility to
maintain custody over him. Seales offers no explanation why Zberkot, as opposed to the jailers,
bears responsibility for the fifteen-day detention.

       Compare Seales’ case to others in this respect. In Gray, the plaintiff sued the deputies
who oversaw his 41-day confinement. 150 F.3d at 580, 582–83. And in Baker the plaintiff sued
the Sheriff in charge of the deputies who kept watch over McCollan for the three days he
remained in jail. See 443 U.S. at 141, 151 (Stevens, J., dissenting); see Russo, 479 F.3d at 202;
Patton v. Przybylski, 822 F.2d 697, 701 (7th Cir. 1987); Thurmond v. County of Wayne, 447 F.
App’x 643, 650 (6th Cir. 2011). Not so for Officer Zberkot.

       Nor for some of these same reasons could a reasonable juror believe that Officer Zberkot
acted with deliberate indifference to Seales’ plight. Officer Zberkot did not have access to the
key exculpatory information. Unlike the deputies in Gray, he did not receive fingerprint or
photographic evidence showing that Sergeant Faith’s team arrested the wrong man. 150 F.3d at
582–83. Nor did he listen to protests of innocence for hours on end and fail to do anything to
investigate Seales’ claim. Officer Zberkot spent a total of two hours and fifty minutes on Seales’
case, and only a portion of it on processing his arrest. That does not suffice to hold him
responsible for fifteen days of unlawful detention—and not even to hold him responsible for the
first three hours of Seales’ detention given Baker and our prior decision that he had probable
cause to arrest Seales.
 No. 19-1555                      Seales v. City of Detroit, et al.                        Page 7


         Seales resists this conclusion on the ground that sufficient evidence shows that Officer
Zberkot was responsible for his entire detention. What evidence? There’s nothing after the first
day. True, Zberkot arrested him. But a prior panel rejected Seales’ false-arrest claim against
Officer Zberkot as a matter of law. Seales, 724 F. App’x at 362. True also, Officer Zberkot
filled out the arrest forms, and without them Seales would not have been detained in the first
place. But these realities don’t make Officer Zberkot responsible for the fifteen-day detention.
At most, they tie him to the two days of detention in the precinct, a length of time that isn’t
enough in light of Baker. It’s his stint in the county jail that would seem to establish a triable
issue of fact. For that period of time, Seales could blame the officers who had more immediate
access to exculpatory information, like the officer who fingerprinted him, or the county jailors
who ignored his grievance. But he can’t blame Officer Zberkot who had no responsibility for his
continued detention—and certainly not after Seales’ day-two admission in open court that he was
“Siner” or his medical form saying he was “Siner.” Seales has never explained, not in his briefs
and not at oral argument, why, in the context of an unlawful-detention claim, he opted not to sue
the detaining officers and jailers, and voluntarily dismissed his claims against the County.

         Even if we zero in on just what Officer Zberkot did, that does not show deliberate
indifference. Seales points out that the officer could have followed up on his initial protestations
of innocence or checked his identification, and he shouldn’t have chuckled at the idea that
Seales’ identification would exculpate him. In one sense, we agree. Officer Zberkot should have
shown Seales more respect and not laughed off his claims of innocence as one more suspect
denying responsibility for a crime. But disrespect does not equal deliberate indifference. The
Constitution does not require officers “executing an arrest warrant . . . to investigate
independently every claim of innocence, whether the claim is based on mistaken identity” or
some other exculpatory reason. Baker, 443 U.S. at 145–46. And that’s especially so when the
permissible arrest, Seales, 724 F. App’x at 361–62, includes evidence that the suspect used an
alias.

         What about the fact, Seales protests, that Zberkot could have obtained a photograph of
Siner and compared it to Seales? All Zberkot had to do, Seales says, was run a quick computer
check while filling out Seales’ arrest report. But the point overlooks some realities. Seales never
 No. 19-1555                      Seales v. City of Detroit, et al.                         Page 8


offered or developed any evidence that Zberkot had the responsibility to take this precaution
given his limited role in processing Seales. Recall that another officer took his mugshot and that
other officers handled the majority of his processing. If anyone should have compared a photo
of Siner against Seales, it would be these officers—individuals whom Seales opted not to sue.

       Even if we assumed an officer in Zberkot’s shoes—one documenting a lawful arrest—
typically has an obligation to run this check, don’t forget that other officers helped fill out
Seales’ paperwork. Who’s to say that Zberkot is the officer that had the easiest access to the
database? Or that the portion of the reports he completed are associated with the search Seales
now demands? We have no answers to these questions because of Seales’ singular focus on
Officer Zberkot. Notably, Seales had the chance to ask questions along these lines of Officer
Zberkot, and he never took advantage of that opportunity.

       Nor do an arrestee’s claims of innocence in the context of a permissible arrest create later
liability for an officer who does not have responsibility to oversee the custody. Else, every
suspect could transform arresting officers into his own private investigators. See Atkins v. City of
Chicago, 631 F.3d 823, 828 (7th Cir. 2011). We have not found, and Seales has not identified, a
single mistaken identity case of this sort—in which the arresting officer had probable cause to
make the arrest and nonetheless was found responsible for the unlawful detention after he
completed the task of booking the suspect.

       Officer Zberkot’s skepticism about Seales’ identification, by the way, is not a first in
police investigation. Sometimes that skepticism is justified. False identification often is an
essential tool for fugitives. See Baker, 443 U.S. at 140–41; Powe v. City of Chicago, 664 F.2d
639, 642–43 (7th Cir. 1981). Nor did anything prevent Seales from making the same point to the
officers overseeing his detention, when exculpatory evidence of this sort (photographs,
fingerprints) had to be readily available. Zberkot’s limited interactions with Seales, his complete
lack of interaction after three hours, and Seales’ two statements within 48 hours of the arrest that
he was “Siner” preclude liability for unlawful detention.
 No. 19-1555                        Seales v. City of Detroit, et al.                         Page 9


                                                  III.

          Even though Seales failed to establish a violation of his federal constitutional rights, he
may seek relief based on state law. The upside of federalism is that it offers litigants two shots at
relief. The downside is that it offers two chances to miss, particularly if a State does not offer
independent grounds for relief delinked from federal constitutional law and federal
qualified immunity law. See Aaron L. Nielson & Christopher J. Walker, Qualified Immunity
& Federalism, 108 Geo. L. J. (forthcoming 2020). Here, Michigan law does not support the
claims.

          Seales’ claims for false arrest and false imprisonment fail because Michigan law does not
treat them differently from the counterpart federal claims. All turn on the same answer to the
same question: Was there probable cause to arrest Seales? To prevail under state law, “a
plaintiff must show that the arrest was not legal, i.e., the arrest was not based on probable cause.
If the arrest was legal, there has not been a false arrest or false imprisonment.” Peterson
Novelties, Inc. v. City of Berkley, 672 N.W.2d 351, 362 (Mich. Ct. App. 2003) (per curiam); see
Odom v. Wayne County, 760 N.W.2d 217, 229 (Mich. 2008). “Probable cause requires a
quantum of evidence sufficient to cause a person of ordinary prudence and caution to
conscientiously entertain a reasonable belief of the accused’s guilt.” People v. Yost, 659 N.W.2d
604, 607 (Mich. 2003) (quotation omitted).

          Officer Zberkot had probable cause to arrest Seales as a matter of law. As we recognized
last time, “Seales had essentially the same name as Siner’s alias, was the same sex, same race,
and the same age as Siner, and was working in the same geographic location in which Siner
resided. Additionally, [the task force] had previously developed the address for where the team
could find Siner and Zberkot found Seales at that address.” Seales, 724 F. App’x at 361–62.

          Seales counters that our prior opinion discussed probable cause in relation to his Fourth
Amendment claim, not his state law claims.               That’s true.   It’s also true that the Fourth
Amendment of the U.S. Constitution and Article I, § 11 of the Michigan Constitution need not
mean the same thing. It’s true, too, that the Michigan Supreme Court has, “on occasion,
construed the Michigan Constitution in a manner which results in greater rights than those given
 No. 19-1555                       Seales v. City of Detroit, et al.                        Page 10


by the federal constitution.” People v. Nash, 341 N.W.2d 439, 446 (Mich. 1983); compare Mich.
Dep’t of State Police v. Sitz, 496 U.S. 444, 450–51 (1990), with Sitz v. Mich. Dep’t of State
Police, 506 N.W.2d 209, 210–218 (Mich. 1993). But no Michigan case to our knowledge (or to
Seales’ knowledge) shows that Michigan’s “search and seizure” guarantee adopts a different test
for “probable cause” or more precisely a test that would change the outcome on these facts.
Those facts point to one conclusion under Michigan and federal law: A person of “ordinary
prudence” would have “a reasonable belief” that Seales was the right man. Yost, 659 N.W.2d at
607.

       Seales adds that we should analyze his confinement at the precinct separately from his
arrest. Viewed from this perspective and viewed with an eye to other people responsible for his
15 days of confinement, a reasonable trier of fact indeed could conclude that someone falsely
imprisoned Seales.     But Seales offers no explanation, much less any case, to support the
proposition that this officer became liable for false imprisonment when he failed to investigate
further the identity of a suspect he had probable cause to arrest. We have found nothing that
would support his conclusion either. That gap in authority becomes more yawning when one
accounts for the reality that other officers, to say nothing of the county jail, had responsibility to
oversee Seales’ detention and they heard complaints that he was the wrong guy during the time.

       What of Seales’ gross negligence claim? Michigan’s statutory immunity for police
officers does this claim no favors. The Michigan Government Tort Liability Act protects an
officer from lawsuits for his on-the-job conduct unless it rises to “gross negligence that is the
proximate cause of the injury or damage.” Mich. Comp. L. § 691.1407(2); Odom v. Wayne
County, 760 N.W.2d 217, 222 (Mich. 2008). Seales did not present sufficient evidence that
Officer Zberkot acted grossly negligent toward him or that his conduct proximately caused
Seales’ harm.

       The Act defines “[g]ross negligence” as “conduct so reckless as to demonstrate a
substantial lack of concern for whether an injury results.” Mich. Comp. L. § 691.1407(8)(a).
This definition sets an imposing bar. “[S]imply alleging that an actor could have done more is
insufficient under Michigan law, because with the benefit of hindsight, a claim can always be
 No. 19-1555                      Seales v. City of Detroit, et al.                     Page 11


made that extra precautions could have influenced the result.”        Wood v. City of Detroit,
917 N.W.2d 709, 714 (Mich. Ct. App. 2018) (quotation omitted).

       Officer Zberkot’s conduct doesn’t rise to this level as a matter of law. He helped to make
an arrest that others had investigated. As a member of a fugitive apprehension task force, his
role was to arrest suspects and get them to the precinct, not to see them through the entire
booking process. Officer Zberkot could have investigated Seales’ claims of innocence himself,
but he trusted that there was “a process in place within [the Detroit Police Department] by which
it will be determined later whether” a suspect is the person wanted on the warrant or not. R.163
at 52. At most, his decision not to follow up may have been negligent, but it didn’t reflect “a
singular disregard for substantial risks” that’s required to establish gross negligence. Tarlea v.
Crabtree, 687 N.W.2d 333, 339 (Mich. Ct. App. 2004).

       Officer Zberkot’s conduct, moreover, was not “the proximate cause” of Seales’ harm
within the meaning of the Act. To count as “the proximate cause,” the conduct must be the
“most immediate, efficient, and direct cause of the injury.” Ray v. Swager, 903 N.W.2d 366, 369
(Mich. 2017) (quotation omitted). Officer Zberkot’s failure to act doesn’t qualify because there
are other more immediate, efficient, and direct causes of Seales’ injury. There’s Sergeant Faith’s
failure to ensure that he targeted the right person. There’s the booking officers’ failure to
confirm Seales was Siner during the fingerprinting and mugshot process. And there’s Seales’
own role in his confinement—his decision to say his name was Roderick Siner at his arraignment
and his willingness to sign a form with that name in the county jail. Although the proximate
cause inquiry is not about weighing “factual causes,” we also don’t have to decide what exactly
is the proximate cause of Seales’ injury to know that it was not Officer Zberkot’s conduct.
Swager, 903 N.W.2d at 372.

       Seales disputes both conclusions. As for Officer Zberkot’s gross negligence, he points to
Kendricks v. Rehfield, 716 N.W.2d 623 (Mich. Ct. App. 2006), as an example of a court treating
conduct similar to Officer Zberkot’s as grossly negligent. But that case distinguishes itself and
ultimately undermines Seales’ claim. Two police officers detained the wrong man for seven
months. Id. at 624. The court held that enough “indicia of gross negligence” existed in the case
to create a genuine issue of material fact. Id. at 625. But unlike the defendants in that case,
 No. 19-1555                      Seales v. City of Detroit, et al.                     Page 12


Officer Zberkot did not have easy access to exculpatory evidence, like fingerprints, that would
have proved he had the wrong man. Id. Nor did he oversee Seales’ custody for seven months.
He worked on Seales’ case for two hours and fifty minutes. His conduct falls into the category
of cases Kendricks suggested would not amount to gross negligence. “We . . . might be inclined
to agree,” the court acknowledged, “that a delay of a day or even several days before
investigating plaintiff’s claim of mistaken identity could have been reasonable.” Id. at 682.
That’s Seales’ case.

       That our prior opinion invoked Kendricks in allowing Seales’ claim to go to a jury does
not change things. Seales, 724 F. App’x at 367. What matters now is the “complete trial record
and not the incomplete pretrial record available at summary judgment.” K&T Enterprises, Inc. v.
Zurich Ins. Co., 97 F.3d 171, 174 (6th Cir. 1996) (quotation omitted). And to our eyes, it
appears that the trial revealed an exceptionally important fact: Officer Zberkot spent a few hours
on Seales’ case, not a few months. R.163 at 21. That conduct doesn’t come close to the type of
behavior that concerned the court in Kendricks.

       It does not change things that Officer Zberkot acknowledged that, “when somebody says
you have got the wrong person, you [as a police officer] have to do something[.]” R. 163 at 18.
Everything he experienced indicated the team arrested the right person, and our court said so as a
matter of law with respect to the initial arrest—and that record has not changed. And within 48
hours of the arrest, Seales said he was Siner, seemingly confirming the point.

       Seales’ proximate cause argument fares no better.          He argues that, but for Officer
Zberkot’s role in processing his paperwork, he never would have been detained. No doubt. But
that doesn’t soften the reality that other causes better fit the definition of the “one most
immediate, efficient, and direct cause” of Seales’ injury. And that doesn’t change the fact that
Officer Zberkot could not have foreseen how every other officer and jailer would fail to discover
Seales’ true identity, that Seales would stop protesting his innocence, and that he would even say
he was Siner in open court and on a medical form.

                                               ***
 No. 19-1555                       Seales v. City of Detroit, et al.                       Page 13


       It’s not lost on us that something has gone amiss. Take stock of Seales’ plight. He was
arrested and detained for fifteen days, all falsely. Why? The State had the wrong man. Soon
after he sought compensation for his ordeal in 2012, he suffered a second misfortune when one
of the defendants, the City of Detroit, went bankrupt, suspending the case for several years.
After that, he withstood motions for summary judgment, obtained a jury trial, and won—
$3.5 million. Now we must reverse. Why? He sued the wrong man. That does not seem
right—and maybe it isn’t. But the key failings in this case of mistaken identities relate to the
Wayne County jail and the people who detained him there. Cf. Patton, 822 F.2d at 701.
Unless or until Seales sues the right people or the right government, there is little we can do.

       We must reverse.